SUPERIOR COURT
                                            OF THE
                                 STATE OF DELAWARE

 Mary M. Johnston                                        New Castle County Courthouse
            Judge                                      500 North King Street, Suite 10400
                                                          Wilmington, DE 19801-3733
                                                           Telephone (302) 255-0668

                                         April 7, 2015

Blake Bennett, Esquire                               Michael Kelly, Esquire
Cooch and Taylor                                     McCarter & English
The Brandywine Building                              Renaissance Centre
1000 West Street, 10th Floor                         405 N. Kings Street, 8th Floor
P.O. Box 1680                                        Wilmington, DE 19801
Wilmington, DE 19899-1680


                 Re:   PICA v. Hewlett Packard
                       C. A. No. N12C-06-196 MMJ CCLD


Dear Counsel:

           The Court has reviewed counsel’s letters dated April 1, 2 and 6, 2015.

           As the Court stated in its March 23, 2015 Opinion:

                 Should HP dispute the reasonableness of the dollar amount
                 represented by 75% of PICA’s attorneys’ fees, HP shall provide a
                 full accounting of HP’s own fees and costs in defending the
                 entirety of this litigation. The Court then will make a
                 determination as to reasonableness.1




       1
        Professional Investigating & Consulting Agency, Inc. v. Hewlett-Packard Co., 2015 WL
1417329, at *8 (Del. Super.) (citing Agilent Technologies, Inc. v. Kirkland, 2010 WL 61075, at
*34 (Del. Ch.)(“I will assume that if each side’s expenditures are reasonably similar...the fees
and costs were reasonably incurred.”)).
        This ruling is clear. HP can attempt to demonstrate that PICA’s fee request
is not appropriate by providing its own fees for comparison. In other words, if HP’s
counsel submits an affidavit stating that 75% of HP’s total attorneys’ fees is less than
$1,028,130.38, the Court will require both parties to provide a full accounting of fees
to determine reasonableness.

      The same procedure applies to PICA’s calculation of the fees awarded under
the Rule 37(b) sanctions. However, PICA is directed to review its fee calculations
to ensure that PICA is not recovering the same fees twice, as HP claims. The Court
declines to require PICA to break down the Rule 37(b) fees by category.

      Finally, the Court awarded 75% of PICA’s total attorneys’ fees. This includes
the post-trial proceedings.

       HP shall file any objections to the Proposed Final Order and Judgment by no
later than April 14, 2015. Post judgment interest will run as of the date the Court
enters the Final Order and Judgment.

      SO ORDERED.




                                        /s/ Mary M. Johnston
                                            Mary M. Johnston




MMJ/tjm
oc: Prothonotary